Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
22, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 22, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00153-CV
____________
 
IN RE GERALD BURKS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 14, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator seeks to
overturn an abatement of the underlying cause and seeks to overturn the trial
court=s denial of his motion to strike a petition
in intervention.
Relator has not shown a clear abuse of
discretion in the respondent=s rulings.  Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 22, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.